Citation Nr: 0112646	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for nerve, muscle, and loss 
of function of the right hand, as secondary to a service-
connected fracture of the styloid process of the right 
radius.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Service connection is presently in effect for a fracture 
of the styloid process of the right radius, with a non-
compensable rating assigned effective from January 1998.

3.  Medical evidence of record indicates that nerve, muscle, 
and loss of function of the right hand is not related to a 
fracture of the styloid process of the right radius sustained 
in an automobile accident during service in 1945. 


CONCLUSION OF LAW

Nerve, muscle, and loss of function of the right hand are not 
proximately due to or the result of the service connected 
fracture of the styloid process of the right radius.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.310(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for nerve, muscle, and loss of function of the 
right hand as secondary to his service-connected fracture of 
the styloid process of the right radius.  The Board notes 
that the veteran has limited his contentions in this appeal 
specifically to principles of secondary service connection, 
and the RO has developed this appeal solely on that basis.  
As such, the Board will focus its analysis on secondary 
service connection.   

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) ("VCAA").  In this regard, the Board 
notes that the veteran's service medical records were 
obtained, as well as private medical records following 
service.  In addition, the veteran was afforded a VA 
examination as recent as September 1999.  Moreover, in 
February 2001, the RO sent the veteran a letter informing him 
that his case had been reviewed to see if his appeal met the 
requirements of the new law, and the RO determined that the 
VCAA requirements had been met in his case.  

The Board does note the veteran's contention in his 
substantive appeal filed in August 2000, that the RO failed 
to follow through with scheduling an additional VA exam as 
requested by the VA examiner, but the Board finds that there 
is no indication in the claims file that the examiner 
requested any additional examination.  The Board does note a 
request by a VA doctor to obtain a specialty examination in a 
July 1999 memorandum and observes that the veteran was 
subsequently afforded an examination in September 1999.  The 
Board also notes that the RO sent letters to the veteran 
subsequent to this examination indicating that if he wanted 
an additional examination to contact the RO to schedule such 
an examination.  It does not appear from the record that the 
veteran requested any further examinations.  Thus, the Board 
finds that the RO met its statutory duty to assist and in 
addition, the veteran was provided an adequate examination.  
The Board at this time is unaware of any additional records 
to be obtained and is ready to proceed on the merits.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veteran Claims (known as the United 
States Court of Veterans Appeals prior to March 3, 1999) 
(hereinafter, "the Court") has held that when aggravation 
of a veteran's non-service connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439 (1995). 

The veteran is currently service connected for fracture of 
the styloid process of the right radius, which has been 
evaluated as being non-compensable.  Service connection was 
based on the veteran's service medical records, private 
medical records, and on an April 1998 VA examination.  Upon 
examination, the veteran presented with a medical history of 
an automobile accident in 1945 where he sustained a fractured 
right wrist.  He indicated that he was placed in cast for 12 
to 16 weeks and placed on limited duty until separation.  The 
examiner noted that the veteran had bilateral carpal tunnel 
in 1997.  Physical examination revealed a well-healed carpal 
tunnel scar on both hands.  X-rays of the right wrist were 
unremarkable.  Right hand x-rays were consistent with 
findings of osteoarthritic changes of the interphalangeal 
joints "consistent with the [veteran's] age."  The veteran 
was diagnosed with osteoarthritis of the right hand and an 
unremarkable appearance of the right wrist.

In support of his claim for secondary service connection for 
nerve, muscle, and loss of function of the right hand, the 
veteran submitted private medical records from Dr. Greenlaw 
of the Townley Orthopedic Clinic dated October 1998.  These 
records indicate that the veteran had right carpal tunnel 
surgery and release of stenosing tenosynovitis of the index 
finger tendon approximately one year prior to this entry.  
Upon examination, Dr. Greenlaw noted that there was marked 
wasting of the interosseous muscles of the right hand and 
thenar muscles of the right hand.  There was normal sensation 
of the ulnar and radial aspect of the right forearm.  The 
doctor further noted that the veteran was involved in an 
automobile accident in 1945 and had a fracture of the right 
distal radius.  Dr. Greenlaw indicated that radiographs taken 
the day of the entry showed some calcification at the tip of 
the ulnar styloid process, the distal radius was in very good 
alignment, there was quite a good radial carpal joint on the 
AP view, and slight osteophyte formation of the volar aspect 
of the distal radius on the lateral view.  Dr. Greenlaw 
opined, "this patient, obviously has a mild degree of 
osteoarthritic change of the right wrist and whether the 
injury to his right distal forearm is the direct cause of the 
atrophy of the muscles of the right hand, is uncertain at 
this time."

Dr. Greenlaw also reviewed EMG studies by a Dr. Kovar which 
showed evidence of multiple mononeuropathies, right ulnar 
neuropathy of severe degree localized distal to the branch 
for flexor digitorum profundus below the elbow and proximal 
to the branch for abductor digiti minimi muscles to the hand, 
end stage right median neuropathy, localization distal to the 
nerve branch for anterior interosseous and most likely 
localized to the wrist.  He opined that recent studies 
indicated that the results were a long-term process and 
"probably related to his previous right distal forearm 
injury."  Dr. Greenlaw concluded, "[t]here is no question 
this patient [has] considerable loss of function of his right 
hand and presumably this may have been related to the old 
fracture of the right distal forearm although I have not see 
the patient before and did not see him prior to his surgery a 
year ago..."

In March 1999, the RO sought a medical opinion from Menahem 
Lender, M.D., the Chief of Staff at the Saginaw VAMC.  In a 
March 1999 memorandum, Dr. Lender stated, "[a]fter reviewing 
the medical records of [the veteran], it is my opinion that 
the osteoarthritis of the right hand is a degenerative joint 
disease secondary to the carpal tunnel operative procedure of 
the right hand and the prior fracture of the right wrist 
which occurred in April or May of 1945."  

In a follow-up memorandum dated July 1999, in response to a 
RO memorandum dated April 1999, asking Dr. Lender whether the 
veteran's current nerve, muscle and loss of function in his 
right hand was specifically secondary to his service 
connected fracture of the styloid process of the right radius 
or his non-service connected carpal tunnel operative 
procedure, Dr. Lender wrote, "...I have to reaffirm my 
position stated on March 27, 1999.  However, I have no 
objective test, nor proof if the veteran's current nerve, 
muscle, and loss of function in his right hand is secondary 
to causes other than his service-connected fracture of the 
styloid."  Dr. Lender further recommended in his July 1999 
letter, that the veteran be referred to the Physical Medicine 
Clinic at the Ann Arbor VA Medical Center (VAMC) for further 
specialist evaluation.  

At the suggestion of Dr. Lender in his July 1999 memorandum, 
the veteran was afforded a VA examination in September 1999.  
The veteran presented with complaints of very little feeling 
in his right hand and active use of the right hand properly, 
was difficult.  He further indicated that he could not write 
properly and had difficulty holding cups for drinks.  The 
veteran indicated no significant pain.  In the medical 
history portion, the examiner noted that the veteran didn't 
have hand trouble before 1945, but in 1945 was in an 
automobile accident during service.  He also noted that the 
veteran was in the hospital and the wrist was casted.  The 
veteran indicated that five or six years prior to the 
examination, his right hand finger started contracting and he 
had no feeling in his hand.  The examiner finally noted that 
he had carpal tunnel surgery of his right hand and index 
finger, as well as the left hand.  Upon physical examination, 
the ulnar nerve felt normal behind both elbows, and the upper 
arm and forearm had no muscle atrophy.  Examination of the 
right wrist revealed that it was normal looking without any 
deformity or swelling.  The veteran held his wrist in slight 
radial deviation.  There was no tenderness across the wrist 
and wrist motion was extension to 75 degrees, flexion to 75 
degrees, ulnar deviation to 25 degrees, and radial deviation 
to 15 degrees.  The grip strength power was satisfactory and 
rotation was 80 degrees in pronation and supination.

Right hand examination revealed that there was gross 
intricate muscle atrophy including the first interosseus and 
the thenar muscles.  There was no joint tenderness, active 
extension of all fingers was full and the veteran was able to 
flex the fingers to bring the fingertips to the palm.  Grip 
strength was poor; sensation was dull in his palm and radial 
three fingers.  Radial pulse was palpable.  X-rays of the 
right wrist appeared normal and no residual of the fracture 
of the radial styloid was found.  An EMG performed on the 
right upper limb contained findings consistent with severe 
right median neuropathy in the wrist such as carpal tunnel 
syndrome and severe right ulnar nerve entrapment at the 
elbow.  The examiner diagnosed the veteran as having severe 
neurological deficiency of the right hand with gross muscle 
atrophy of the intrinsic muscles of the hand.  The examiner 
stated that no residual fractures of the radial styloid of 
the wrist were present and there was no evidence of 
arthritis.  The examiner further opined, "[i]t is my opinion 
that the condition of [the veteran's] hand is not due to the 
results of residual of radial styloid process fracture of the 
right wrist.  I have reviewed the letter containing the 
opinions of M. Lender, MD.  [The veteran] has a lot of things 
going on with his hand, especially extensive surgical scar 
for carpal tunnel syndrome surgery..."

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the veteran's current symptoms are 
secondary to his service connected fracture of the styloid 
process of the right radius.  In this regard, the Board finds 
that with respect to the evidence presented, greater weight 
is to be accorded to the findings of the September 1999 VA 
examination.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board in looking at the findings of the September 1999 VA 
examination, notes that the examiner took a complete history 
from the veteran to include his in-service automobile 
accident in 1945, and the 1997 carpal tunnel surgery.  The 
examiner, in reaching a diagnosis, considered the veteran's 
current complaints, as well as the objective results from the 
physical examination, x-rays and EMG studies.  The examiner 
further indicated as outlined earlier in the decision, that 
he considered the opinions of Dr. Lender.   The Board is of 
the opinion, that the VA examiner who performed the September 
1999 VA examination made a diagnosis and reached the 
conclusion that the veteran's current hand condition was not 
due to the results of residuals of radial styloid process 
fracture of the right wrist, based on a complete and thorough 
review of the medical evidence of record and objective 
findings.

In contrast, the Board finds that Dr. Lender's statements 
contained in both the March 1999 and July 1999 memoranda, are 
equivocal at best.  The Board finds that the conclusions do 
not appear to be supported by objective medical evidence.  
The Board bases its conclusion on the doctor's own omission 
that he had "no objective test, nor proof if the veteran's 
current nerve, muscle, and loss of function in his right hand 
[was] secondary to causes other than his service-connected 
fracture of the styloid," when asked by the RO to specify 
whether the veteran's  symptoms were specific to the carpal 
tunnel surgery or the service connected disability.  
Additionally, Dr. Lender recommended that the veteran undergo 
a specialist examination.  

Moreover, while the Board notes that Dr. Greenlaw conducted a 
physical examination of the veteran in the October 1998 entry 
of record, as well as reviewing EMG studies by another 
private physician and offered a nexus opinion, the Board 
finds that the opinion contained therein is too speculative.  
In this regard, the Board calls attention to his statement 
regarding a possible etiology of the veteran's considerable 
loss of function of his right hand:  "...presumably this may 
have been related to the old fracture of the right distal 
forearm..." (emphasis added).  In the case at hand, the Board 
finds that Dr. Greenlaw's opinion as to an etiology of the 
veteran's symptoms is too speculative in that he himself 
emphasized that he hadn't seen the patient before and did not 
see him prior to his carpal tunnel surgery a year previous to 
his examination, and thus, not probative of the matter on 
appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Thus, based on the aforementioned, the Board has afforded 
more weight to the opinion of the VA examiner who performed 
the September 1999 VA examination, and finds that the 
clinical evidence of record does not support a finding of 
secondary service connection.

In conclusion, the Board finds that the veteran has not 
established that he is entitled to secondary service 
connection for nerve, muscle and loss of function of the 
right hand, and his appeal must be denied.  See 38 C.F.R. § 
3.310(a).  Moreover, while the veteran does not contend that 
his claimed disorder is directly related to service, as 
discussed at the outset of this decision, the Board finds no 
evidence that the veteran had the claimed disorder in 
service, and there is no medical evidence relating the 
claimed disorder to an incident of the veteran's active 
servicey.  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for entitlement to service connection for nerve, 
muscle, and loss of function of the right hand as secondary 
to the service connected fracture of the styloid process of 
the right radius, is denied.


		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

